ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
In our original opinion, we did not discuss the bills of exception relating to argument. Upon the insistence of appellant’s esteemed counsel, we shall do so now. The argument in each bill will be set forth and numbered serially:
1. “Gentlemen, this man right here, R. C. Turner, was the one driving that automobile.”
2. “This case is five seconds away from a direct evidence case. Gentlemen, I think you know what I mean when I say it was a five second case.”
The objections to this argument were that it had no basis in the record. Jack White testified that he was in a garage across the street from where the collision occurred when he heard the noise thereof, that he went to the door of the garage and looked across the street within five seconds, and there saw the appellant seated under the steering wheel of the automobile which had had a collision with a truck. He stated that he saw no one in the truck and no other person in the automobile.
The statement of the prosecutor in the case at bar is far different from that found in Burns v. State, 138 Texas Cr. Rep. 254, 135 S.W. (2d) 109. In that case, prosecutor said, “I know he is the identical man who did it.” The Burns case is nearer to Alford v. State, 158 Texas Cr. Rep. 632, 258 S.W. 2d 817, wherein we reversed the conviction because the prosecutor said, “I and the officers decided that he was guilty.” There is nothing in the statement here that would lead the jury to believe that *414the prosecutor had any more information about the matter than they did and is therefore not reversible error.
3. “I say to you, Mr. Ramsey (one of appellant’s counsel) has said that he doesn’t think much about circumstantial evidence cases. If he doesn’t, he has changed recently. I have tried a number of cases with him,” and following an objection, “You testified you did not like them, Mr. Ramsey.” The court qualified the bill by setting forth Mr. Ramsey’s prior argument, a part of which is as follows: “Now I’ve never been much of a circumstantial evidence man.” From the argument set forth above, it appears that the prosecutor was headed outside the record but that the appellant’s objection cut him off. We could hardly say that this was striking at the appellant over the shoulders of his counsel, as was denounced in Summers v. State, 147 Texas Cr. Rep. 519, 182 S.W. 2d 720, upon which the appellant relies.
4. “A reasonable doubt is a doubt based on reason. It’s just that simple.” Appellant’s objection was sustained, and the prosecutor continued: “Gentlemen, apparently you are not going to get the benefit of what a reasonable doubt means.” While the prosecutor in good taste should not discuss with the jury the effect of the court’s rulings, we are at a loss to determine how his remarks could have injured the appellant. In Goodman v. State, 118 Texas Cr. Rep. 636, 39 S.W. 2d 893, relied upon by the appellant, the prosecutor said, “It looked funny that the defendant’s attorney would not allow me to show who actually owned the car,” while referring to his unsuccessful efforts to prove an extraneous offense. We cannot bring ourselves to conclude that the Goodman case is here controlling.
5. “Reference has been made to a blood test. Of course there is no evidence that a blood test was or was not taken in this case and Mr. Ramsey knows that if we had taken one that we couldn’t have introduced it in evidence because we have no chemist to do it. Mr. Ramsey knows we can’t get witnesses from Austin if we have a blood test.”
The court’s qualification of the bill shows that Mr. Ramsey in his prior argument had said, “Where is your blood test? Where is your balloon test?”
Appellant relies upon Roark v. State, 161 Texas Cr. Rep. 380, 277 S.W. 2d 722. It should be noted that we affirmed the conviction in that case. While we did not say that the argument *415had been invited in the Roark case, it is apparent from the opinion that we might have properly said so. See also McDonald v. State, 163 Texas Cr. Rep. 244, 289 S.W. 2d 939.
6. “Gentlemen, in the absence of a blood test and there is no evidence in this case that we have any and frankly we don’t and I told you why we don’t. The only thing we can rely on * * *” and, following appellant’s objection, “It is in answer to Mr. Ramsey’s argument * * * * He asked me, your honor, and I’m telling him.”
The court sustained the appellant’s objection, instructed the jury not to consider the argument, and qualified the bill as he did the last. The bill recites that there was no evidence in the case that a blood test was or toas not taken.
There was no intimation in Hickerson v. State, 162 Texas Cr. Rep. 446, 286 S.W. 2d 437, relied upon by the appellant that the argument was invited or was in reply to any of the argument of appellant’s counsel, as we have in this case, and therefore could not be controlling here.
In our original opinion, the facts were stated in the light most favorable to the state in order to sustain the jury’s verdict. In connection with this question, the appellant urges several recent opinions of this court. They will be discussed.
In Spinks v. State, 157 Texas Cr. Rep. 612, 243 S.W. 2d 173, the accused and his witnesses testified that immediately prior to the collision one Bowman had been driving the appellant’s automobile. We held, in view of this testimony, that the evidence was insufficient because the state had no witness who had seen the accused under the wheel and because the state failed to call Bowman. In the case at bar, the witness White saw the appellant seated under the wheel within five seconds after he heard the noise of the collision.
In Moore v. State, 158 Texas Cr. Rep. 234, 254 S.W. 2d 520, there was no proof as to when the accused’s automobile had collided with the culvert. When the first witness arrived upon the scene sometime later, the accused was outside the automobile. We have concluded that the time element distinguishes the cases.
In Kelley v. State, 163 Texas Cr. Rep. 531, 294 S.W. 2d 404, the accused was found seated in the middle of the front *416seat and the left door of the automobile was open after the first witness had dressed himself and gone to the scene. The accused further offered evidence that he was in such a condition shortly prior to the accident that it would have been highly improbable that he might have driven his automobile at all.
In Ramirez v. State, 163 Texas Cr. Rep. 109, 289 S.W. 2d 251, the serious question was whether or not the state had shown that the accused was intoxicated. On rehearing, we reversed the conviction, with one judge dissenting, because the state failed to question two highway patrolmen who saw the accused shortly after the collision as to whether or not the accused was intoxicated.
In the case at bar, three city policemen and one highway patrolman, all the persons from whom the state might expect to get favorable testimony who were shown to have seen the appellant, testified that in their opinion he was intoxicated.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.